Petition for Writ of Mandamus Dismissed in Part and Denied in Part and
Opinion filed September 26, 2002








Petition for Writ of Mandamus Dismissed
in Part and Denied in Part and Opinion filed September 26, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00983-CV
____________
 
IN RE BETTY PRESTON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
O P I N I O N
On September 25, 2002, relator filed a
petition for writ of mandamus in this Court seeking relief against both a
municipal court judge and a district court judge.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2002); see
also Tex. R. App. P. 52.
We dismiss that portion of relator=s petition for writ of mandamus
seeking relief against the municipal court judge.  See Tex.
Gov=t Code Ann. ' 22.221(b) (Vernon Supp. 2002)
(stating court of appeals has jurisdiction to issue writs of mandamus to
district and county court judges).  We
deny that portion of relator=s petition for writ of mandamus seeking relief against the
district court judge.  
PER CURIAM
 
Petition
Dismissed in Part and Denied in Part and Opinion filed September 26, 2002.
Panel consists of
Justices Yates, Anderson, and Frost. 
Do Not Publish ‑ Tex. R. App. P. 47.3(b).